 


113 HR 1574 RH: To amend the Dayton Aviation Heritage Preservation Act of 1992 to rename a site of the park.
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
House Calendar No. 38 
113th CONGRESS 1st Session 
H. R. 1574 
[Report No. 113–141] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2013 
Mr. Turner introduced the following bill; which was referred to the Committee on Natural Resources 
 
 
July 8, 2013 
Referred to the House Calendar and ordered to be printed 
 
A BILL 
To amend the Dayton Aviation Heritage Preservation Act of 1992 to rename a site of the park. 
 
 
1.Amendment to the Dayton Aviation Heritage Preservation Act of 1992Section 101(b)(5) of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww(b)(5)) is amended by striking Aviation Center and inserting National Museum.  
 
 
July 8, 2013 
Referred to the House Calendar and ordered to be printed 
